DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 1 as presently claimed requires submerging the drill cuttings in the sieve basket with the fluid by filling the vessel with the fluid.  However, broadly claiming “the fluid” is not supported in the specification with the claim as written.  The fluid would need to be a base fluid, as only specific fluids are disclosed to be used as the matching fluid, and not just any or all “fluid”. Since claim 1 is indefinite, then claims 2-7, which depend from claim 1, are indefinite as well. 
The term “about” in claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art cannot determine the metes and bounds of the term “about” in the claim with the specification as filed.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claim as presented appears to be incomplete. The claim ends stating the cuttings are “submerged in a clean fluid that matches the…...” and the claim just appear incomplete due to the amendment editing that was done. It’s assumed the cleaning fluid is matching the drilling fluid as before, but the claim as written is simply incomplete.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikora et al. (U.S. Patent Application Publication Number 2020/0377821; hereinafter referred to as Sikora). Sikora discloses a method, system and cleaning solutions for the ultrasonic cleaning of drill cuttings and the resulting cleaned drill solids is described. The drill cuttings are characterized by their liquid/solid composition, texture of solids and size of particulates. A cleaning solution formula having surfactant(s) and viscosity agent(s) is selected based on the characterization of drill cuttings. Drill cuttings are contacted with the selected cleaning solution and subjected to ultrasonic vibrations simultaneously for a period of treatment and vibration time. Contaminants from drill cuttings are removed to beneficial use standards and the resulting cleaned drill solids may be reused at the well site. The cleaning may occur at a well site in conjunction with drilling activity and the cleaning solution may be changed to adapt to changes in the drill mud and/or cuttings characteristics (Please see the abstract).
With respect to amended claim 1, Sikora discloses and illustrates a method for cleaning drill cuttings, the method comprising: collecting surfaced drill cuttings samples from a shale shaker or a wellhead (see step 110 and paragraph [0037] discloses particles shaken from a shale shaker); placing the surfaced drill cuttings samples in a fluid that matches the fluid in a drilling mud used in a drilling operation that generated the drill cuttings ( the reference discloses in paragraph [0076] that the separator 210 is configured to receive drill cuttings (a mixture of drill solids 205 and drill fluid, such as drill mud.  Thus a fluid that matches the mud is disclosed as the mud itself would be a direct match to itself); filtering the surfaced drill cuttings samples through a sieve having a first mesh size to remove cavings from the surfaced drill cuttings so that drill cuttings are obtained from the surface drill cuttings (paragraph [0037] discloses that the screen utilized in the shaker can have any size mesh and at least paragraph [094] discloses the use of a fine-mesh filter basket to place the drill cuttings into) , placing the drill cuttings in sieve basket that is disposed in a vessel (paragraph [0094] discloses the use of a fine-mesh filter basket to place the drill cuttings into. Though not disclosed to be specifically in a vessel, the mesh filter basket being placed into a vessel would be obvious to one of ordinary skill in the art as the basket would be placed into something); submerging the drill cuttings in the sieve basket with the fluid by filling the vessel with the fluid (paragraph [0095] discloses the cuttings are submerged in the fine mesh filter basket in a cleaning solution), and removing contaminants from the drill cuttings by simultaneously sonicating and mechanically shaking the sieve basket (paragraph [0095] discloses submerging the cuttings in a solution in a Heathkit ultrasonic cleaner. The ultrasonic cleaner is a sonicating cleaner and since the ultrasonic energy is disclosed to be provided by transducers to shake the cuttings, then the cleaner provides both sonicating and mechanical shaking simultaneously). 
With respect to claim 2, the method of claim 1, 2 further comprising: wherein the sieve has a first mesh size (paragraph [0037] states the screen can be any size), wherein the sieve basket has a second mesh size (the sieve basket is disclosed to have a fine mesh size).
With respect to claims 3, the method of claim 2, further comprising: moving the sieve basket to another vessel and repeating the steps of submerging, mechanically shaking and oscillating, wherein the fluid used to submerge the drill cuttings is a clean fluid and that matches the drilling fluid is disclosed in at least paragraph [0057] which discloses the cuttings being in a bath of cleaning solution in batches, thus indicating the process is done more than once. 
With respect to 4, the method of claim 1, further comprising: replacing fluid in the vessel with replacement fluid that matches the drilling fluid and repeating sonicating and shaking the vessel to separate the drill cuttings from contaminants thereon, thereby cleaning the drill cuttings and completely saturating the drill cuttings with the fluid is disclosed in at least paragraphs [0094] and [0095] which discloses the cuttings being in a bath of cleaning solution in first and second trial samples, thus indicating the process is done more than once, and observations from each trial sample are noted. 
With respect to claim 5, the method of claim 1, further comprising: separating the drill cuttings from the fluid for use in petrophysical measurements that include nuclear magnetic resonance imaging of drill cuttings that are saturated with the fluid is not explicitly disclosed. However, the cuttings are disclosed to be separated, and thus separating them for any number of various known measurements would be well within the preview of one of ordinary skill in the art at the time of the invention as there is no criticality disclosed for what measurements the cuttings are specifically separated for, just examples of various measurements that can be done. 
With respect to claim 6, the method of claim 1, wherein the fluid comprises diesel or brine is disclosed as diesel-based muds are disclosed at least in paragraph [0005] and diesel range organics (DROs) are disclosed in at least paragraph [0010]. 
With respect to claim 7, the method of claim 1, wherein the sieve basket comprises multiple baskets and wherein the vessel comprises multiple vessels, and the multiple baskets are in multiple vessels is not explicitly disclosed, however, there is disclosure of multiple sample in the examples being done, each having a sieve basket and each having its own fluid, thus the possibility of such an arrangement would be obvious to one of ordinary skill in the art. 
With respect to claim 8, a system for cleaning drill cuttings, the system comprising: a sonicator-shaker comprising a vibratory and motor that simultaneously shakes and a sonicates a sample (while not explicitly a vibrator and motor, the transducers are disclosed to vibrate and shake the sonicator, thus a functional equivalent is established in the reference); a vessel in the sonicator shaker selectively containing a fluid that matches a drilling fluid used in drilling a well from which the drill cuttings were collected (the drilling mud being in the vessel is disclosed); and a sieve basket in the vessel that selectively contains drill cuttings submerged in the fluid is disclosed in at least paragraph [0095]. 
With respect to claim 9, the system of claim 8, wherein the sieve basket comprises the specific configuration of the claim is not explicitly disclosed however, on of ordinary skill in the art would utilize a basket that allows the easiest means to test the samples in the sonicator shaker. There is no criticality disclosed for the specific sieve shape claimed thus the disclosed sieve basket would be deemed to be a functional equivalent to the claimed sieve basket. 
   With respect to claim 10, the method of claim 8, wherein the sieve basket comprises multiple baskets and wherein the vessel comprises multiple vessels, and the multiple baskets are in multiple vessels is not explicitly disclosed, however, there is disclosure of multiple sample in the examples being done, each having a sieve basket and each having its own fluid, thus the possibility of such an arrangement would be obvious to one of ordinary skill in the art.
With respect to claim 11, the sieve basket is disclosed to have a fine mesh, thus a fine mesh having a size of about 0.5mm is well within the preview of one of ordinary skill in the art. 
With respect to claim 12, the reference discloses ultrasonic sensors that vibrate the device, thus a sonicator-shaker that vibrates and shakes the vessel is obvious for one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



October 17, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855